DETAILED ACTION

Response to Amendment
Acknowledgement is made to the arguments received 3/3/2021.  No claims were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suction force cleaning device” in Claims 5 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2006/0091858 (hereafter Johnson et al.).

Regarding Claim 1, Johnson et al. teaches:
1. (Original) A method of operating a power tool (power tool 55 – can be a vacuum cleaner, Paragraph [0127]) electrically connected to a battery pack (battery 50), the method comprising:
receiving a substantially continuous low current from the battery pack (Paragraph [0237] - the circuitry 420 can include microcontroller (not shown) power(ed) by a small battery (not shown) included in the tool 55 or powered by signals from the microcontroller 140 of the battery 50.  Evidence that microcontrollers operate on low current from the battery is presented in Paragraph [0212] - During the sleep mode, the microprocessor 140 may draw a low quiescent current from the battery 50, see discussion below); 
powering a microcontroller (microcontroller of circuitry 420) based on the substantially continuous low current (Paragraph [0237] – see discussion below); 
receiving, from a user interface (trigger switch 430) of the power tool, an input related to the power tool performing a cleaning function (can be used in vacuum cleaners, Paragraph [0127]); 
waking the microcontroller in response to the input (Paragraph [0236] -  the power tool 55 can include circuitry 420 that generates a signal to the microcontroller 140 of the battery 50 through the sense terminal 120 of battery 50 and a sense terminal 425 of the power tool 55. When the microcontroller 140 receives the signal or detects the signal, the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55)(see discussion below); 
communicating a signal to the battery pack to receive a high current from the battery pack (Paragraph [0236] -  the power tool 55 can include circuitry 420 that generates a signal to the microcontroller 140 of the battery 50 through the sense terminal 120 of battery 50 and a sense terminal 425 of the power tool 55. When the microcontroller 140 receives the signal or detects the signal, the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55); and 
receiving the high current from the battery pack based on the signal (Paragraph [0236] the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55).
  
Johnson et al. discloses a method of operating a power tool 55 with a battery pack 50.  Johnson et al. discloses a configuration with a microcontroller 140 within the battery pack 50 and a microcontroller in the circuitry 420 within the power tool 55.   Johnson et al. discloses in Paragraph [0237] that the microcontroller is powered by the battery 50.  Johnson et al. does not specifically disclose that the microcontroller is powered by a substantially continuous low current.  Johnson et al. discloses that the microcontroller 140 located in the battery is powered by a low quiescent current from the battery.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use a continuous low quiescent current to power the microcontroller in the circuitry 420 within the power tool with the motivation to minimize parasitic current draw yet maintain the ability to monitor and control the device operation.
Johnson et al. discloses a user activated trigger switch 430 on the power tool 55 that turns on and turns off the high current supply from the battery to the power tool.  Johnson et al. does not specifically disclose the combination of the trigger switch 430 with the microcontroller in circuitry 420.  It would have been 
 
Regarding Claim 2, Johnson et al. teaches:
2. (Original) The method of claim 1, wherein a peak of the high current is greater than 8 amps (greater than 20A, Paragraph [0127]) and a peak of the low current is less than 200 milliamps (see discussion below).

Johnson et al. discloses in Paragraph [0237] that the microcontroller is powered by the battery 50.  Johnson et al. does not specifically disclose that the microcontroller is powered by a peak of the low current less than 200 milliamps.  Johnson et al. discloses that the microcontroller 140 located in the battery is powered by a low quiescent current from the battery.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use a low quiescent current to power the microcontroller in the circuitry 420 within the power tool with the motivation to minimize parasitic current draw yet maintain the ability to monitor and control the device operation.  It would further be obvious that the low quiescent current from the battery would be less than 200 milliamps since it is common knowledge that low quiescent current is critical to reduce battery drain.  Therefore, it would have been obvious to one having In re Aller, 105 USPQ 233.

Regarding Claim 3, Johnson et al. teaches:
3. (Original) The method of claim 1, wherein the user interface (trigger switch 430) includes a switch having multiple states, the multiple states including an off state and an on state (depressed – on, released – off), wherein the input related to the power tool performing the cleaning function is in response to the switch being moved to the on state (Paragraph [0240] - In operation, when a user depresses the trigger switch 430 (closing the switch 430 and traditionally completely the circuit from the battery 50 to the tool 55) the auxiliary contact 435 in the tool 55 also closes. The microcontroller 140 in the battery 50 detects the closure of the auxiliary switch 425 through the sense terminal 120 or another information terminal. The microcontroller 140 drives the semiconducting switch 180 to the conducting state in order to power to the tool 55).  

Regarding Claim 4, Johnson et al. teaches:
4. (Original) The method of claim 1, further comprising performing a handshaking function between the microcontroller (microcontroller of circuitry 420) and the battery pack (battery 50) after waking the microcontroller and before communicating the signal (see discussion below).

“microcontroller 140 can store one or more security codes that may disable the battery 50 until a verification process (such as a handshake, for example) is stabled with an electrical device.”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the “handshake with an electrical device” is the same as a “handshake with the microcontroller of circuitry 420” as disclosed with the motivation to equip the electrical device with the capability to generate communication signals necessary to perform handshaking between the two controllers. 

Regarding Claim 5, Johnson et al. teaches:
5. (Original) The method of claim 1, wherein the power tool is a suction force cleaning device (can be used in vacuum cleaners, Paragraph [0127]).  

Regarding Claim 6, Johnson et al. teaches:
6. (Original) A method of operating a power tool (power tool 55) electrically connected to a battery pack (battery 50), the method comprising:
receiving a first current from the battery pack (Paragraph [0237] - the circuitry 420 can include microcontroller (not shown) power by a small battery (not shown) included in the tool 55 or powered by signals from the microcontroller 140 of the battery 50); 
powering a controller (microcontroller of circuitry 420) of the power tool using the first current, the controller operable in a sleep mode (“sleep” mode Paragraph [0212]) and a wake mode (“wake” mode Paragraph [0212])(see discussion below); 
operating the controller in the sleep mode; 
receiving, from a user interface (trigger switch 430) of the power tool, an input related to the power tool powering a motor (motor 450); 
operating the controller in the wake mode in response to the input (Paragraph [0236] -  the power tool 55 can include circuitry 420 that generates a signal to the microcontroller 140 of the battery 50 through the sense terminal 120 of battery 50 and a sense terminal 425 of the power tool 55. When the microcontroller 140 receives the signal or detects the signal, the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55); 
sending a signal to the battery pack related to receiving a second current from the battery pack when operating the controller in the wake mode (Paragraph [0236] -  the power tool 55 can include circuitry 420 that generates a signal to the microcontroller 140 of the battery 50 through the sense terminal 120 of battery 50 and a sense terminal 425 of the power tool 55. When the microcontroller 140 receives the signal or detects the signal, the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55); and 
receiving the second current from the battery pack based on the signal (Paragraph [0236] the microcontroller 140 can activate the switch 180 (i.e., drives the switch 180 into the conducting state) and enable the battery 50 to supply power to the power tool 55).
 
Johnson et al. discloses a method of operating a power tool 55 with a battery pack 50.  Johnson et al. discloses a configuration with a microcontroller 
Johnson et al. discloses a user activated trigger switch 430 on the power tool 55 that turns on and turns off the high current supply from the battery to the power tool.  Johnson et al. does not specifically disclose the combination of the trigger switch 430 with the microcontroller in circuitry 420.  It would have been obvious to one with ordinary skill in the art at the time of the invention for the microcontroller of circuitry 420 to sense the activation of the trigger switch so that it can, as described in Paragraph [0236], communicate a signal to the microcontroller 140 of the battery pack which can activate switch 180 to enable high current operation of the power tool 55 based on the signal with the motivation to provide an intelligent control of the operation of the power tool.

Regarding Claim 7, Johnson et al. teaches:
7. (Original) The method of claim 6, wherein the first current is substantially continuous (Paragraph [0237] - the circuitry 420 can include microcontroller (not shown) power(ed) by a small battery (not shown) included in the tool 55 or powered by signals from the microcontroller 140 of the battery 50).
  
Regarding Claim 8, Johnson et al. teaches:
8. (Original) The method of claim 7, wherein the first current is less than 200 milliamps (see discussion below).

Johnson et al. discloses in Paragraph [0237] that the microcontroller is powered by the battery 50.  Johnson et al. does not specifically disclose that the microcontroller is powered by a peak of the low current less than 200 milliamps.  Johnson et al. discloses that the microcontroller 140 located in the battery is powered by a low quiescent current from the battery.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use a low quiescent current to power the microcontroller in the circuitry 420 within the power tool with the motivation to minimize parasitic current draw yet maintain the ability to monitor and control the device operation.  It would further be obvious that the low quiescent current from the battery would be less than 200 milliamps since it is common knowledge that low quiescent current is critical to reduce battery drain.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the quiescent current less than 200 milliamps with the motivation to reduce its parasitic impact on battery life in the sleep or off state, since it has been held that where the In re Aller, 105 USPQ 233.

Regarding Claim 9, Johnson et al. teaches:
9. (Original) The method of claim 6, wherein the second current is greater than 8 amps (greater than 20A, Paragraph [0127]).  

Regarding Claim 10, Johnson et al. teaches:
10. (Original) The method of claim 9, wherein the power tool is a suction force cleaning device (can be used in vacuum cleaners, Paragraph [0127]).  

Regarding Claim 13, Johnson et al. teaches:
13. (Original) The method of claim 6, further comprising controlling a first battery pack switch (switch 180) to stop the second current when a voltage of one or more battery cells in the battery pack reaches a low voltage threshold.  (Paragraph [0156])  

Regarding Claim 14, Johnson et al. teaches:
14. (Original) The method of claim 13, further comprising controlling a second battery pack switch to stop the first current when the voltage of the one or more battery cells in the battery pack reaches a low voltage threshold (see discussion below).

Johnson et al. discloses in Paragraph [0237] - the circuitry 420 can include microcontroller (not shown) power(ed) by a small battery (not shown) included in the tool 55 or powered by signals from the microcontroller 140 of the battery 50.  

Regarding Claim 15, Johnson et al. teaches:
15. (Original) The method of claim 6, wherein the controller (microcontroller of circuitry 420) of the power tool is powered by the first current when the power tool is in an OFF state (Paragraph [0237] - the circuitry 420 can include microcontroller (not shown) power(ed) by a small battery (not shown) included in the tool 55 or powered by signals from the microcontroller 140 of the battery 50)(see discussion below).

It would have been obvious to one with ordinary skill in the art at the time of the invention to include a small battery in the power tool, as disclosed by Johnson et al. with the motivation to provide a low current to the circuitry 420 to maintain data and monitoring features when the battery pack is removed from the device (OFF state) for external charging as shown in Figure 24.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2006/0091858 (hereafter Johnson et al.) in view of previously .

Regarding Claim 11, Johnson et al. teaches:
11. (Original) The method of claim 6, further comprising connecting a first wire between the user interface and the controller for receiving the first current, wherein the first wire is a 16- gauge wire or smaller (see discussion below).

Johnson et al. discloses a battery pack that includes batteries connected to terminals 110, 115, and 120 as shown in Figure 7.  Johnson et al. discloses a combination of wires and solid metal electrical conductors.  Johnson et al. does not provide details regarding the wire gauges in the device.  It is common knowledge to select the wire gauge with a current rating to safely match the expected current.  The Examiner has provided a common knowledge Engineering data chart highlighting the current loading capacity for the most common stranded 16 gauge wire.  As depicted, the most common form of 16 gauge wire is designed for 6-7 Amps Max.  Since the wire connection used between the power switch and the device controller is a low quiescent current it would have been obvious to one with ordinary skill in the art at the time of the invention that the current is less than 6-7 Amps, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select/modify the wire between the power switch and device controller to be 
     
Regarding Claim 12, Johnson et al. teaches:
12. (Original) The method of claim 11, further comprising connecting a second wire between the battery pack and the motor for receiving the second current, wherein the second wire is a 14- gauge wire or larger.  

Johnson et al. discloses a battery pack that includes batteries connected to terminals 110, 115, and 120 as shown in Figure 7.  Johnson et al. discloses a combination of wires and solid metal electrical conductors.  Johnson et al. does not provide details regarding the wire gauges in the device.  It is common knowledge to select the wire gauge with a current rating to safely match the expected current.  The Examiner has provided a common knowledge Engineering data chart highlighting the current loading capacity for the most common stranded 14 gauge wire.  As depicted, the most common form of 14 gauge wire is designed for 9-10 Amps Max.  Since the wire connection used for currents greater than 20A, Paragraph [0127], it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to select/modify the wire between the battery pack and motor to be at least 14 gauge wire, or preferable larger with the motivation to ensure the wire is capable of safely operating at the rated load.  Based on the Examiner’s engineering experience a 12 gauge wire would be preferable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of cordless power tools with microcontrollers.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723